57 N.Y.2d 719 (1982)
The People of the State of New York, Appellant,
v.
Eric F. Szychulda, Respondent.
Court of Appeals of the State of New York.
Argued September 1, 1982.
Decided September 8, 1982.
Patrick Henry, District Attorney (Ronald E. Lipetz of counsel), for appellant.
Arthur V. Graseck, Jr., for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG and MEYER concur; Judge GABRIELLI taking no part.
*720MEMORANDUM.
The order of the Appellate Term should be affirmed.
By section 50-a of the Civil Rights Law the Legislature in order to protect the confidentiality of personnel records of police officers established a specific procedure to be followed before a court should order their production. Although defendant's attorney failed to follow that procedure, the People did not bring the section to the attention of the District Court Judge either on the return date of defendant's notice of application for subpoena or when the case was called for trial. Under those circumstances, we cannot say that the District Judge was without jurisdiction to so order the subpoena or that his dismissal of the petit *721 larceny and criminal trespass charges against defendant was an abuse of discretion (cf. People v Wingard, 33 N.Y.2d 192).
Order affirmed in a memorandum.